DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 7 is rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claim 7 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 7 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Homma et al. (WO 2018/117120, hereinafter Homma).

	Regarding claims 1 and 7, Homma discloses a manufacturing history management system/method comprising: 
a data generation unit configured to generate manufacturing history data (i.e. traceability, see para. 0003 and 0010) by associating internal void information (i.e. defects or abnormality in the manufacturing process) specific to a product and manufacturing 5history information of the product with a product identification code (i.e. product management code or identification code) (see para. 0013 and 0052), the internal void information being acquired at a first timing after the product is manufactured (see para. 0015); 
a data storage unit configured to store the manufacturing history data relating to a plurality of the products (i.e. bundle), the manufacturing history data being generated by the data generation unit (see para. 0090-0092); and 
10a data extraction unit configured to check the internal void information of the manufacturing history data of the plurality of products stored in the data storage unit with the internal void information of a predetermined product, the internal void information of the predetermined product being acquired at a second timing after the first timing, and extract the manufacturing history data that 15matches the internal void information of the predetermined product from the manufacturing history data of the plurality of products stored in the data storage unit (see para. 0045, 0085-0086 and 0092-0093).  
Regarding claim 2, Homma discloses the manufacturing history management system according to Claim 1, 20wherein the internal void information includes information relating to a contour of the product (i.e. surface) (see para. 0010 and 0012), and the internal void information includes positional information of the internal void relative to the contour of the product (see para. 0013 and 0015).  
Regarding claim 5, Homma discloses the manufacturing history management system according to Claim 1, wherein the product is a cast product (see para. 0001), and the internal void information is information about a blowhole present in the cast product (see para. 0002, defects).  
Regarding claim 6, Homma discloses the manufacturing history management system according to Claim 1, wherein the first timing is a timing for inspecting the product after the product is manufactured, and 10the second timing is a timing for inspecting the product after the product is shipped (see para. 0045 and 0090).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Homma and further in view of Cho et al. (US 2019/022001 A1, hereinafter Cho).
Regarding claim 3, Homma discloses25 the manufacturing history management system according to Claim 1. However, Homma fails to disclose wherein the internal void information is three-dimensional information of an internal void of the product photographed by an X-ray CT apparatus.  
Cho discloses wherein the internal void information (i.e. defect) is three-dimensional information of an internal void of the product photographed by an X-ray CT apparatus (see para 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Homma for the benefit of having a more clear image of the defect by viewing it in different dimensions.
Regarding claim 4, Homma discloses25 t30he manufacturing history management system according to Claim 1. However, Homma fails to disclose wherein the internal void information is two-dimensional information of an internal void of the product photographed by an X-ray apparatus.  
Cho discloses wherein the internal void information is two-dimensional information of an internal void of the product photographed by an X-ray apparatus (see para. 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Homma for the benefit of having a more clear image of the defect by viewing it in different dimensions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864